DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 10/24/2019. Claims 18-21 have been cancelled. in which claims 1-17 and 22-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 10/24/2019 and 03/30/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Da Deppo et al. (US 20170200335 A1, hereinafter “Da Deppo”) in view of Xiong et al. (US 20150197205 A1, hereinafter “Xiong”).
Regarding claims 1, 10 and 14, Da Deppo discloses a seat adjustment method (system and method for automatically adjusting seats to user preferences; Da Deppo at 0025), comprising: acquiring position information of a Radio Frequency Identification (RFID) tag (position of user within predefined threshold distance, position calculated from RFID device carried by user; Da Deppo at 0025-0026, 0035), and acquiring seat arrangement information stored in the RFID tag (previously stored driver preferences; Da Deppo at 0025); and adjusting a seat corresponding to the position information of the RFID tag and the stored seat arrangement information (Da Deppo at 0025-0026).
While Da deppo discloses adjusting the seat arrangement according to RFID location data and stored driver preferences, the seat arrangement information as claimed is stored locally on the vehicle.  Da Deppo is silent as to storing the seat arrangement information on the RFID device.
Xiong, in a similar invention in the same field of endeavor, teaches that the driver’s keyfob may be programmed with user sear arrangement information (Xiong at Fig. 4, 0024, 0030, 0064).
 It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Da Deppo with the remote storage of seat arrangement information as taught by Xiong.  Doing so would provide automatic comfort adaptation customized for the driver in a situation when renting a vehicle.

Regarding claim 2, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches wherein before acquiring the position information of the RFID tag, the method further comprises: in a case where a trigger condition is met (see paragraph [0038] discusses “… detected that could trigger the sleep mode could be a predetermined period of time”), searching for the RFID tag, wherein in response to determining that the RFID tag is found, the operation of acquiring the position information of the RFID tag is performed (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”).

Regarding claim 3, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches wherein before acquiring the position information of the RFID tag, the method further comprises: determining the found RFID tag is a predetermined RFID tag (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”).

Regarding claim 4, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches in response to determining that the RFID tag is not found or the RFID tag is not the predetermined RFID tag, performing a predetermined prompt operation (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”).

Regarding claim 5, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Xiong teaches or at least suggests wherein that the RFID tag is the predetermined RFID tag comprises: an identification (ID) number of the RFID tag is the same as at least one of a plurality of restored ID numbers (RFID chip (which might be in an ID badge (e.g., for work)), smart watch, a Bluetooth device, etc.), and/or other such methods or combinations of such methods; Xiong at [0027] and [0077]).

Regarding claim 6, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Xiong teaches or at least suggests wherein that the trigger condition is met comprises: pressure, detected by a pressure sensor installed in at least one seat, reaching a predetermined pressure threshold (see Xiong at [0035]).

Regarding claim 7, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches wherein acquiring the position information of the RFID tag comprises: calculating a position of the RFID tag according to respective distances between at last three RFID readers and the RFID tag, and respected e positions of the at least three RFID readers (see paragraph [0041] “wireless protocols such as E-field communication, H-field communication, LF, RF/LF including an LF /RFID security validation signal, HF, or microwave may be utilized”); and matching the calculated position of the RFID tag with a seat distribution region, to determine the seat corresponding to the RFID tag (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”) and at least Da Deppo at [0043]-[0046].
 
Regarding claim 8, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches in response to determining that the seat arrangement information is not stored in the RFID tag, prompting a user to adjust a state of the seat: and after the seat corresponding to the RFID tag is adjusted generating the seat arrangement information according to the adjusted state of the seat and writing the seat arrangement information into the RFID tag (position of user within predefined threshold distance, position calculated from RFID device carried by user; Da Deppo at 0025-0026, 0035).

Regarding claim 9, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches after receiving a request for erasing a RFID tag, erasing seat arrangement information in the RFID tag(see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”) and at least Da Deppo at [0043]-[0046].

Regarding claim 11, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches a detection module, which is configured to, before the acquisition module acquires the position information of the RFID tag, in a case where a trigger condition is met, search for the RFID tag, wherein in response to determining that the RFID tag is found, the detection module instructs the acquisition module to acquire the position information of the RFID tag (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”) and at least Da Deppo at [0043]-[0046].

Regarding claim 12, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches wherein the acquisition module is configured to acquire the position information of the RFID tag through a manner of calculating a position of the RFID tag according to respective distances between at last three RFID readers and the RFID tag, and respective positions of the at least three RFID readers (see paragraph [0041] “ wireless protocols such as E-field communication, H-field communication, LF, RF/LF including an LF /RFID security validation signal, HF, or microwave may be utilized”); matching the calculated position of the RFID tag with a seat distribution region, to determine the seat corresponding to the RFID tag (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”) and at least Da Deppo at [0043]-[0046].

Regarding claim 13, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches an arrangement module, which is configured to, in response to determining that the seat arrangement information is not stored in the RFID tag, prompt a user to adjust a state of the seat, and, after the seat corresponding to the RFID is adjusted, generate the seat arrangement information according to the adjusted state of the seat, and write the seat arrangement information into the RFID tag (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”) and at least Da Deppo at [0043]-[0046].

Regarding claim 15, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches wherein the processor, when executing the executable instructions, is further configured to perform an operation of before acquiring the position information of the RFID tag, in a case where a trigger condition is met, searching for the RFID tag, wherein in response to determining that the RFID tag is found, the operation of acquiring the position information of the RFID tag is performed (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”) and at least Da Deppo at [0043]-[0046].

Regarding claim 16, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches wherein acquiring the position information of the RFID tag comprises: calculating a position of the RFID tag according to respective distances between at last three RFID readers and the RFID tag, and respective positions of the at least three RFID readers (see Da Deppo paragraphs 0025-0026, 0035” position of user within predefined threshold distance, position calculated from RFID device carried by user”) and at least Da Deppo at [0043]-[0046].
Regarding claim 17, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches wherein the processor, when executing the executable, is further configured to perform operations of in response to determining that the seat arrangement information is not stored in the RFID tag, prompting a user to adjust a state of the seat; after the seat corresponding to the RFID is adjusted, generating the seat arrangement information according to the adjusted state of the seat, and writing the seat arrangement information into the RFID tag (see Da Deppo paragraphs 0025-0026, 0035 ”position of user within predefined threshold distance, position calculated from RFID device carried by user”) and at least Da Deppo at [0043]-[0046].

Regarding claim 22, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Xiong teaches a computer readable storage medium, wherein computer executable instructions are stored in the computer readable storage medium, and the computer executable instructions are configured to execute the method of claim 1 (see Xiong paragraph [0009]  “processor readable memory accessible by the processor and configured to store program code”).

Regarding claim 23, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Xiong teaches wherein before acquiring the position information of the RFID tag, the processor, when executing the executable instructions, is further configured to perform an operation of: determining the found RFID tag is a predetermined RFID tag, wherein that the RFID tag is the predetermined RFID tag comprises: an identification (ID) number of the RFID tag is the same as at least one of a plurality of prestored ID numbers (see paragraph [0027] “a particular car key (even if not used to start the car), RFID chip (which might be in an ID badge (e.g., for work)), smart watch, a Bluetooth device, etc.), and/or other such methods or combinations of such methods”) and at least Da Deppo at [0043]-[0046].
Regarding claim 24, Da Deppo, as modified by Xiong discloses the claimed invention substantially as explained above. Further, Da Deppo teaches wherein that the trigger condition is met comprises: pressure, detected by a pressure sensor installed in at least one seat, reaching a predetermined pressure threshold (see paragraphs [0035] and at least ¶ [0038] discusses “… detected that could trigger the sleep mode could be a predetermined period of time”).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663